Exhibit 10.22

 

EMPLOYMENT AND SEVERANCE BENEFITS AGREEMENT

 

This Agreement is made and entered into as of 15th day of December, 2005, by and
between SCIENTIFIC GAMES CORPORATION, a Delaware corporation (hereinafter called
the “Company”), and Mr. Ira H. Raphaelson (hereinafter called “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to retain and the Executive desires to provide
services to the Company as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1.             EMPLOYMENT; TERM. The Company agrees to employ the Executive and
the Executive agrees to accept employment with the Company commencing as of
February 1, 2006 (the “Commencement Date”) in the position of Vice President and
General Counsel for the Company and its subsidiaries upon the terms and
conditions hereinafter set forth. The term of Executive’s employment is subject
to termination by the Company at any time without Cause (as defined in Section
5(a) hereof) upon sixty (60) days’ written notice, subject to Executive’s right
to receive the applicable severance benefits described herein. Except as
otherwise provided herein (including Section 8 hereof), Executive may terminate
his employment with the Company upon sixty (60) days’ prior written notice or
such shorter period as the Company may allow. Except as otherwise provided
herein, no severance benefits shall be due in the event of Executive’s voluntary
termination of employment hereunder. The term of this Agreement shall be for
three (3) years following the Commencement Date (the “Term”); provided, however,
that the Term shall be extended automatically without further action by either
party by one additional year (added to the end of the Term), and then on each
succeeding annual anniversary thereafter, unless either party shall have given
written notice to the other party prior to the date which is one hundred twenty
(120) days prior to the date upon which such extension would otherwise have
become effective electing not to further extend the Term, in which case
Executive’s employment shall terminate on the date upon which such extension
would otherwise have become effective, unless earlier terminated pursuant to the
terms of the agreement.

 

2.             DUTIES. During the Term, the Executive will serve as Vice
President and General Counsel of the Company, and as an officer of such
subsidiaries and affiliates of the Company as the Board of Directors of the
Company (the “Board”) shall determine. In such capacities, the Executive shall
perform such duties and shall have such responsibilities as are normally
associated with such positions and as otherwise may be assigned to the Executive
from time to time by or upon the authority of the Board. Subject to Section
8(a), Executive’s functions, duties and responsibilities are subject to
reasonable changes as the Company may in good faith determine. The Executive
hereby agrees to accept such employment and to serve the Company to the best of
his ability in such capacities, devoting substantially all of his business time
to such employment.

 

1

--------------------------------------------------------------------------------


 

3.             COMPENSATION.

 

(a)           As compensation to the Executive for performance of the services
required hereunder and as consideration for his execution and delivery of this
Agreement, the Company shall pay or provide, as applicable, to him and the
Executive agrees to accept, the following salary and other compensation and
benefits:

 

(i)            Base Salary.  Effective as of the Commencement Date, the Company
shall pay to the Executive an initial base salary, payable in equal installments
not less frequently than monthly, at the rate of $450,000 per annum (such annual
salary, increased from time to time at the sole discretion of the Compensation
Committee of the Board (the “Compensation Committee”) is hereinafter referred to
as “Base Salary”);

 

(ii)           Annual Bonus.  Commencing with the fiscal year of the Company
(“Fiscal Year”) in which the Commencement Date occurs, the Executive shall have
the opportunity to earn a bonus for each Fiscal Year (an “Annual Bonus”) as
recommended by the Compensation Committee and in accordance with the Company’s
Management Incentive Compensation Program or any successor incentive
compensation plan from time to time maintained by the Company for senior
executive officers (the “Bonus Plan”).  The target amount of each annual bonus
shall be equal to sixty six percent (66%) of Base Salary upon attainment of
certain “target” performance goals as determined by the Compensation Committee
(the “Target Bonus”) and the maximum amount of any such Annual Bonus in any
Fiscal Year shall be one hundred thirty three percent (133%) of Base Salary (the
“Maximum Bonus”);

 

(iii)          Stock Options.  The Company shall grant to the Executive an
option to purchase 200,000 shares of Company common stock as of the Commencement
Date (the “Grant Date”) at an exercise price equal to the fair market value of
Company common stock on the Grant Date (the “Stock Option”).  Such Stock Option
shall be granted under and subject to the terms and conditions of the Company’s
2003 Incentive Compensation Plan, as Amended and Restated (the “Equity Plan”)
and the individual stock option agreement to be entered into by and between the
Company and the Executive (the “Stock Option Agreement”).  The Stock Option
Agreement shall provide that the Stock Option shall vest with respect to twenty
percent (20%) of the shares of common stock subject to such Stock Option on each
of the first five anniversaries of the Grant Date, subject to certain provisions
relating to accelerated vesting and forfeiture as described in this Agreement,
the Stock Option Agreement or the Equity Plan.  For each year during the Term,
the Company shall grant to the Executive an option to purchase additional shares
of common stock pursuant to the Bonus Plan.

 

(iv)          Restricted Stock Units.  The Company shall grant to the Executive
on the Grant Date 95,795 restricted stock units (the “RSU Grant”).  Such
Restricted Stock Units shall be granted under and subject to the terms and
conditions of the Equity Plan and the individual restricted stock unit agreement
to

 

2

--------------------------------------------------------------------------------


 

be entered into by and between the Company and the Executive (the “RSU
Agreement”).  The RSU Agreement shall provide that the RSU Grant shall vest and
shares of Company common stock shall become deliverable with respect to twenty
percent (20%) of the shares of common stock subject to the RSU Grant on each of
the first five anniversaries of the Grant Date, subject to certain provisions
relating to accelerated vesting and forfeiture as described in this Agreement,
the RSU Agreement and the Equity Plan.  For each year during the Term, the
Company shall grant to the Executive additional restricted stock units pursuant
to the Bonus Plan.

 

(b)           Welfare and Fringe Benefits.  The Executive shall be offered and
shall be permitted to participate in disability, medical, hospitalization,
health, life and accident insurance plans and other fringe benefit plans upon
terms and conditions and at coverage levels substantially equivalent, taken as a
whole, to those currently provided to similarly situated executives of the
Company.

 

(c)           Retirement Benefits.  The Executive shall be entitled during the
Term and thereafter to participate in any retirement, savings or other plans of
the Company as and to the same extent as is generally available to the similarly
situated executives of the Company.

 

(d)           Housing and Transportation Allowance.  The Executive shall be
entitled to receive a monthly transportation and housing allowance of $6,000 for
expenses related to transportation and an apartment used by the Executive in New
York City.

 

(e)           Vacation.  The Executive shall receive four (4) weeks of paid
vacation annually, subject to the terms of the Company’s vacation policies as
they relate to  executive officers from time to time.

 

4.             INDEMNITY, PROFESSIONAL AND OFFICERS LIABILITY INSURANCE.

 

(a)           Indemnity. The Company agrees to indemnify and hold harmless
Executive from all liability and costs incurred (including reasonable attorney’s
fees and disbursements) as a consequence of claims by third parties, whether or
not derivatively on behalf of the Company resulting from or growing out of
Executive’s status as or as a result of his having been an officer or director
of (or counsel to) the Company or any affiliate thereof, to the full extent
permitted by law. In no event shall the terms, provisions and conditions of the
indemnity provided for hereunder be less than the same as those presently
provided for under the Certificate of Incorporation and By-Laws of the Company.
Said terms, provisions and conditions of indemnity shall remain an independent,
contractual obligation of the Company to Executive from and after the date
hereof regardless of how the Company might hereafter amend or change its
Certificate of Incorporation or By-Laws to provide for different terms,
conditions and provisions of indemnity for other officers and directors of the
Company. In the event the Company should amend its Certificate of Incorporation
or Bylaws to provide for different terms, conditions and provisions of indemnity
after the effective date hereof, Executive shall be

 

3

--------------------------------------------------------------------------------


 

notified in writing of the change. Executive shall thereafter have thirty (30)
days to elect in writing to accept the changed conditions of indemnity as a
modification to the Company’s contractual obligation hereunder or to continue
under the terms of indemnity as provided for herein. The Company’s agreement to
provide indemnity hereunder shall survive the termination of this contract
regardless of the cause of termination. The Company shall advance promptly as
incurred reasonable fees and disbursements of counsel for Executive in defending
Executive against any claims for which the Company would be so required to
indemnify Executive provided (i) Executive shall otherwise comply with such
mandatory requirements of Delaware law as may be required for such
indemnification and (ii) Executive shall cause his counsel to cooperate fully in
good faith with such requests as the Company or its counsel may reasonably make
in order to endeavor to keep such legal fees at a minimum level consistent with
an adequate defense of Executive.

 

(b)           Officers and Directors’ Liability Insurance. The Company agrees to
provide, at no expense to the Executive, insurance insuring Executive in his
capacity as an officer and/or director of the Company and its affiliates in such
form and amount substantially equal to that presently maintained by the Company
for or covering its executive officers and directors or in such other form and
amount as Executive and Company may, from time to time, in good faith agree are
reasonable and appropriate for executive officers and directors of corporations
substantially similar in size to the Company.

 

5.             TERMINATION OF EMPLOYMENT BY COMPANY FOR CAUSE.

 

(a)           Termination of Employment.  The Company may terminate Executive’s
employment at any time for “Cause” but only after written Notice of Termination
(as defined below) as approved by the Chief Executive Officer of the Company
specifying the cause of such action shall be rendered to Executive. For purposes
of this Agreement, “Cause” shall mean: conviction of a felony, material
violation of material provision of the Company’s Code of Ethics, commission of
an act or acts of dishonesty on the part of Executive when such acts are
intended to result, directly or indirectly, in substantial wrongful gain or
substantial wrongful personal enrichment of Executive at the expense of the
Company; or the engaging by Executive in willful misconduct materially injurious
to the Company with respect to which (x) Executive knew or reasonably should
have known that such conduct would result in material financial injury to the
Company, (y) such conduct actually results in material financial injury to the
Company, and (z) such damage is not cured (if the same is reasonably susceptible
to cure) within a reasonable time following receipt by Executive of written
notice thereof from the Company referring to this Agreement. Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to Executive written notice (a)
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment (the “Statement of
Cause”), and (b) stating that as a result, Executive is being terminated for
Cause and the specific termination provision in this Agreement being relied upon
(collectively with the Statement of Cause, a “Notice of Termination”). For
purposes of this Agreement, no such purported termination shall be effective
without Notice of Termination.

 

4

--------------------------------------------------------------------------------


 

(b)           Payment upon Termination.  Following the Executive’s date of
termination of employment (the “Termination Date”) for Cause, the Executive
shall not be entitled to receive any additional compensation or benefits under
this Agreement except as follows.  Accordingly, the Executive shall be entitled
to receive

 

(i)        payment of any earned but unpaid Base Salary,

 

(ii)       any earned, but unpaid, Annual Bonus for any Fiscal Year that ended
prior to the Fiscal Year in which the Termination Date occurs,

 

(iii)      the cash equivalent of any accrued, but unused, vacation; and

 

(iv)      Any vested and accrued employee benefits, subject to the terms of the
applicable employee benefit plans.

 

The payments and benefits described in (i), (ii), (iii) and (iv) shall be
referred to in this Agreement as the “Accrued Obligations”. In all events, the
amounts payable under subparagraphs 5(b)(i), (ii) and (iii) shall be paid within
thirty (30) days following the Termination Date irrespective of the reason for
termination of employment.

 

Any unvested equity awards shall be forfeited as of the Termination Date.  Any
vested stock options shall terminate as of the Termination Date. The Executive
shall not be entitled to receive any severance pay in the event of termination
pursuant to this Section 5 for Cause.

 

6.             TERMINATION OF EMPLOYMENT IN THE EVENT OF EXECUTIVE’S DISABILITY.

 

(a)           Termination of Employment.  Executive and the Company agree that
Executive may not reasonably be expected to be able to perform his duties and
the essential functions of his office if Executive shall have been permanently
disabled (as defined below) or absent from his duties with the Company, or not
otherwise be performing the duties of his office due to physical or mental
illness constituting a disability.  For purposes of this Agreement, “Disability”
shall mean that the Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company or an affiliate of the Company.

 

(b)           Payment Upon Termination.  If, within thirty (30) days after
written notice of intent to terminate is given by the Company, Executive shall
not have returned to the full time performance of his duties, Executive’s
employment shall be terminated for “Disability,” in which event Executive shall
not be entitled to receive severance benefits

 

5

--------------------------------------------------------------------------------


 

under this Agreement and Executive shall be compensated pursuant to the
provisions of this Section 6 as follows: (i) Executive shall be entitled to
receive payment of all Accrued Obligations, (ii) Executive’s Base Salary shall
continue at the level as provided in Section 3(a) for a period of twelve (12)
months from the date of the Notice of Termination. All disability, life and
medical insurance provided by the Company prior to termination shall continue
for a period of twelve (12) months following the Termination Date. In addition,
all outstanding stock options held by the Executive, whether vested or unvested,
shall become vested and exercisable as of the Termination Date and shall remain
exercisable until the earlier of the expiration of the original term of the
stock option or three months following the Termination Date.  All restricted
stock units shall become vested and shares of Company common stock shall become
deliverable to the Executive as of the Termination Date.  All bonuses that
vested prior to or that will vest upon termination, together with that portion
of any Target Bonus (whether or not vested) for the then-current Fiscal Year
prorated to the Termination Date (based upon performance against target through
the applicable measurement date) shall become payable to the Executive within
ten business days following the Termination Date. Payments of Base Salary under
this Section 6 shall be reduced by any disability payments provided Executive as
a result of any Company-sponsored disability plan providing benefits to
Executive, if the payments to Executive hereunder and thereunder would exceed
one hundred percent (100%) of Executive’s Base Salary. Executive’s employment
shall not be terminable under this Section 6 if Executive is absent from his
duties upon a bona fide leave of absence granted by the Company other than
pursuant to physical or mental illness.

 

7.             TERMINATION OF EMPLOYMENT IN THE EVENT OF DEATH DURING
EMPLOYMENT.

 

(a)           Termination and Payment.  If the Executive dies during the term of
this Agreement, the Company shall pay to the last beneficiary designated by the
Executive by written notice to the Company or, failing such designation, to
Executive’s estate, all Accrued Obligations, plus a lump sum death benefit equal
to six (6) months of Executive’s Base Salary. The Executive’s estate shall also
be entitled to receive a pro rata portion of the Executive’s Target Bonus for
the year of termination of employment through the date of death. In addition,
all outstanding stock options held by the Executive, whether vested or unvested,
shall become vested and exercisable as of the date of death and shall remain
exercisable until the earlier of the expiration of the original term of the
stock option or the first anniversary of the date of death.  All restricted
stock units shall become vested and shares of Company common stock shall become
deliverable to the Executive as of the date of death.

 

(b)           Designation of Beneficiary.  The Executive shall have the right to
name, from time to time, any one person as beneficiary hereunder or, with the
consent of the Board, he may make other forms of designation of beneficiary or
beneficiaries. The Executive’s designated beneficiary or personal
representative, as the case may be, shall accept the payments provided for in
this Section 7 in full discharge and release of the Company of and from any
further obligations under this Agreement (other than to pay compensation or
benefits which accrued prior to the date of such termination).

 

6

--------------------------------------------------------------------------------


 

8.             TERMINATION OF EMPLOYMENT WITHOUT CAUSE OR IN CONNECTION WITH
CONSTRUCTIVE TERMINATION.

 

(a)           Termination of Employment.  Should the Company (i) change the
location of Executive’s office or of the Company’s principal executive offices
from the existing location in New York, NY to a place not within forty (40)
miles of the existing location in New York, NY, or change the location of
Executive’s office to a location other than the location of the Company’s
principal executive office, (ii) fail to appoint or reappoint Executive to the
office and position Executive holds by virtue of this Agreement or such other
position held immediately prior to any Notice of Termination (or to a higher or
equivalent office and position to which Executive agrees in writing, such
agreement not to be unreasonably withheld) (provided, a notice not to extend
under Section 1 hereof shall not be deemed such a failure), (iii) make any
reduction in Executive’s Base Salary, (iv) fail to obtain the express written
assumption of this Agreement by any successor of the Company or any assignee of
all or substantially all of its assets at or prior to such succession or
assignment (such succession or assignment not relieving the Company of any
liability hereunder), (v) breach this Agreement in any material respect which is
not cured within fifteen (15) days after written notice from Executive to the
Company, Executive shall be entitled to terminate his employment, effective
immediately, and receive severance benefits under this Agreement as set forth in
the remainder of this Section 8 upon the giving of written notice of termination
from Executive to the Company (unless in any case referred to in the preceding
clauses (i) through (v), the Company shall at such time have grounds to
terminate Executive for Cause and shall have delivered to Executive a copy of
the Statement of Cause contemplated by Section 5 hereof, except that such
written notice is not accompanied by a Notice of Termination.)

 

(b)           Payment Upon Termination.  The Company shall pay to Executive as
severance benefits under this Section 8:

 

(i)            All Accrued Obligations within thirty days following the
Termination Date (except to the extent that any Accrued Obligation constitutes
the provision of a benefit that, by its terms, cannot be paid or performed
within such thirty (30) day period);

 

(ii)           No later than March 15 following the end of the Fiscal Year in
which the Termination Date occurs, the pro rata portion of any Annual Bonus
which would have been payable to Executive had Executive remained in employment
with the Company during the entire year in which the Termination Date occurred
(Pro rata calculations under Section 6, Section 7 and Section 8 of this
Agreement shall be determined by multiplying a fraction, the numerator of which
is the number of whole months in such year prior to the Termination Date and the
denominator of which is twelve, times the Annual Bonus which would have been
payable to Executive had the Executive remained employed with the Company; and

 

7

--------------------------------------------------------------------------------


 

(iii)          Commencing on the six-month anniversary of the Termination Date,
a sum each month for a period of twenty-four months, equal to the highest amount
of monthly Base Salary in effect at any time during the term of this Agreement.

 

(iv)          All outstanding stock options held by the Executive, whether
vested or unvested, shall become vested and exercisable as of the Termination
Date and shall remain exercisable until the earlier of the expiration of the
original term of the stock option or three months following the Termination
Date.  All restricted stock units shall become vested and shares of Company
common stock shall become deliverable to the Executive as of the Termination
Date.

 

(c)           As a further severance benefit, the Company, at its expense, shall
maintain in full force and effect, for Executive’s continued benefit until the
earliest of (i) twenty-four months following the Termination Date (the
“Severance Payment Period”), (ii) eighteen months after Executive’s Termination
Date if at such time Executive is uninsurable under the Company’s life,
accident, medical and dental insurance plans, or (iii) the date Executive
becomes entitled to participate in similar plans, programs or arrangements
provided by Executive’s subsequent employer: all life, accident, medical and
dental insurance benefit plans and programs or arrangements in which Executive
was entitled to participate immediately prior to the Termination Date provided
that Executive’s continued participation is possible under the general terms and
provisions of such plans and programs. In the event that Executive’s
participation in such plan or program is legally or contractually barred, the
Company shall arrange to provide Executive for a period of not less than the
Severance Period (eighteen (18) months if the reason Executive’s participation
is barred is that Executive is uninsurable) following Executive’s Termination
Date, with benefits substantially similar to those which Executive would have
been entitled to receive under such plans and programs or, if the Company is
barred from doing so, it will pay to Executive in a lump sum an amount of cash
equal on an after-tax basis to the cost to Executive of obtaining the benefits
to be provided to Executive under this Section 8(c) (but which the Company is
unable to provide or cause to be provided) for the period specified; provided,
however, that any such lump sum amount shall not be paid to the Executive prior
to the six-month anniversary of the Termination Date. The cost of such benefits
shall be based on the cost to Executive of obtaining such benefits from one or
more fiscally sound providers whose reputation and stature are substantially
similar to the Company’s applicable benefit providers immediately prior to
Executive’s Termination Date. At the end of the period of coverage, Executive
shall have the option to have assigned to Executive at no cost to Executive and
with no apportionment of prepaid premiums (but without the necessity of the
incurrence by the Company of any additional out-of-pocket transfer cost which
Executive declines to reimburse), any assignable insurance policy owned by the
Company and relating specifically to Executive.

 

9.             LEGAL FEES, MITIGATION OF DAMAGES. The Company shall reimburse
such costs, legal fees and expenses as may be reasonably incurred by Executive
in contesting or disputing any such termination, or in seeking to obtain or
enforce any right or benefit provided by this Agreement if Executive is
successful in any material respect in connection with enforcing

 

8

--------------------------------------------------------------------------------


 

any of Executive’s rights or the Company’s obligations under this Agreement in
such dispute. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Executive as the result of employment by another
employer after the Date of Termination, or otherwise.

 

10.           SUCCESSORS; BINDING AGREEMENT.

 

(a)           The Company will require any successor (whether direct or
indirect, by purchaser, merger, consolidation or otherwise) to the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement shall constitute a material breach of this
Agreement and shall entitle Executive to compensation from the Company in the
same amount and on the same terms as Executive would be entitled hereunder if
such succession had not occurred, except that for purposes of implementing the
foregoing, the date of which any such succession becomes effective shall be
deemed the Date of Termination, As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section 10 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

 

(b)           This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts are still payable to Executive hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee, or other designee of, if there
be no such designee, to Executive’s estate.

 

11.           NOTICE. All notices and other communications to be given or to
otherwise be made to any party to this Agreement shall be deemed to be
sufficient if contained in a written instrument delivered in person or duly sent
by certified mail or by a recognized national courier service, postage or
charges prepaid, (a) to the Company at 750 Lexington Avenue, New York, NY 10022,
(b) to the Executive, at the address set forth on the last page of this
Agreement, or (c) to such other replacement address as may be designated in
writing by the addressee to the addressor.

 

12.           MISCELLANEOUS. To the extent that any applicable state or federal
law, rule or regulation confers upon Executive any greater benefit or right than
that set forth in this Agreement, such law, rule or regulation shall control in
lieu of the provisions hereof relating to such benefit or right.

 

13.           VALIDITY; SEVERABILITY. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective, such

 

9

--------------------------------------------------------------------------------


 

provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof; and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and still be
legal, valid or enforceable. It is acknowledged that any payment which may be
made by the Company to Executive under this Agreement is in the nature of
employment and/or severance and not a penalty payment. Should the obligation to
make any payment hereunder be held to be void or voidable as a penalty by a
final non-appealable judgment, this Agreement shall be deemed to provide an
obligation on the part of the Executive to render such consulting services as
the Company may reasonably request during the period of and in exchange for such
payments as would otherwise have been made by the Company as severance benefits
and the parties agree such payments shall constitute reasonable compensation for
the value of Executive’s services during such period.

 

14.           CONFIDENTIALITY. During the term of his employment under this
Agreement, and thereafter, the Executive will not use or disclose, furnish or
make accessible to anyone any Confidential Information (as such term is
hereinafter defined):

 

(a)           as used in this Agreement, the term “Confidential Information”
shall mean trade secrets, confidential or proprietary information, and all other
knowledge, know-how, information, documents or materials, owned, developed or
possessed by Company, whether in tangible or intangible form, pertaining to the
business of the Company, the confidentiality of which the Company takes
reasonable measures to protect, including, but not limited to, the Company’s
research and development operations, products (including prices, costs, sales or
content), processes, techniques, machinery, contracts, financial information or
measures, business methods, future business plans, data bases, computer
programs, designs, models, operating procedures, knowledge of the organization,
and other information owned, developed or possessed by the Company; provided,
however, that Confidential Information shall not include information that is or
shall become generally known to the public or the trade without violation of
this Section 14.

 

(b)           Notwithstanding anything to the contrary contained in this Section
14, in the event that the Executive is required to disclose any Confidential
Information by court order or decree or in compliance with the rules and
regulations of a governmental agency or in compliance with law, the Executive
will provide the Company with prompt notice of such required disclosure so that
the Company may seek an appropriate protective order and/or waive the
Executive’s compliance with the provisions of this Section 14. If, in the
absence of a protective order or the receipt of a waiver hereunder, the
Executive is advised by his counsel that such disclosure is necessary to comply
with such court order, decree, rule, regulation or law, he may disclose such
information without liability hereunder.

 

15.           NONCOMPETITION.  During the Executive’s employment with the
Company and during the one year period commencing on the Termination Date, the
Executive shall not,

 

10

--------------------------------------------------------------------------------


 

directly or indirectly, whether as owner, consultant, employee, partner,
venturer, agent, through stock ownership, investment of capital, lending of
money or property, rendering of services, or otherwise, compete with the Company
or any of its affiliates or subsidiaries in any business in which any of them is
engaged while the Executive is employed with Company (such businesses are
hereinafter referred to as the “Business”), or assist, become interested in or
be connected with any corporation, firm, partnership, joint venture, sole
proprietorship or other entity which so competes with the Business.  During the
one year period commencing on the Termination Date, the restrictions imposed by
this Section 15 shall not apply to any business in which the Company or its
affiliates and subsidiaries were not engaged at the time of termination of the
Executive’s employment hereunder or to any geographic area in which the Company
or its affiliates and subsidiaries were not engaged in the Business at the time
of termination.

 

16.           NONSOLICITATION.

 

(a)           Nonsolicitation of Customers and Suppliers.  During the
Executive’s employment with the Company and during the one year period
commencing on the Termination Date, the Executive shall not, directly or
indirectly, influence or attempt to influence customers or suppliers of the
Company or any of its subsidiaries or their affiliates to divert their business
to any business, individual, partner, firm, corporation or other entity that is
then a direct competitor of the Company or its subsidiaries or their affiliates
(each such competitor, a “Competitor of the Company”); provided, however, that
if the Executive is employed by customers or suppliers of the Company following
his termination of employment and such employment does not violate Section 15
hereof, the normal execution of his duties in connection with such employment
shall not constitute a violation of this Section 16.

 

(b)           Nonsolicitation of Employees.

 

(i)            The Executive recognizes that he will possess confidential
information about other employees of the Company and its subsidiaries or their
affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and interpersonal relationships with customers of the
Company and its subsidiaries or their affiliates.

 

(ii)           The Executive recognizes that the information he will possess
about these other employees is not generally known, is of substantial value to
the Company and its subsidiaries in developing their business and in securing
and retaining customers, and will be acquired by him because of his business
position with the Company and its subsidiaries.

 

(iii)          The Executive agrees that during the Executive’s employment with
the Company and during the two (2) year period commencing on the Termination
Date he will not, directly or indirectly, solicit or recruit any employee of the
Company or its subsidiaries or their affiliates for the purpose of being
employed by him or by any Competitor of the Company on whose behalf he is acting
as an agent, representative or employee and that he will not convey any such

 

11

--------------------------------------------------------------------------------


 

confidential information or trade secrets about other employees of the Company
and its subsidiaries or their affiliates to any other person.

 

17.           INTELLECTUAL PROPERTY.

 

(a)           The Executive agrees that all processes, technologies and
inventions (collectively, “Inventions”), including new contributions,
improvements, ideas and discoveries, whether patentable or not, conceived,
developed, invented or made by him during the Term shall belong to the Company,
provided that such Inventions grew out of the Executive’s work with the Company
or any of its subsidiaries or affiliates, are related in any manner to the
business (commercial or experimental) of the Company or any of its subsidiaries
or affiliates or are conceived or made on the Company’s time or with the use of
the Company’s facilities or materials.  The Executive shall further:  (i)
promptly disclose such Inventions to the Company; (ii) assign to the Company,
without additional compensation, all patent and other rights to such Inventions
for the United States and foreign countries; (iii) sign all papers necessary to
carry out the foregoing; and (iv) give testimony in support of the Executive’s
inventorship.

 

(b)           If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Executive within two
years after the termination of the Executive’s employment with the Company, it
is to be presumed that the Invention was conceived or made during the Term.

 

(c)           The Executive agrees that the Executive will not assert any rights
to any Invention as having been made or acquired by the Executive prior to the
date of this Agreement, except for Inventions, if any, disclosed to the Company
in writing prior to the date hereof.

 

18.           The Company shall be the sole owner of all the products and
proceeds of the Executive’s services hereunder, including, but not limited to,
all materials, ideas, concepts, formats, suggestions, developments,
arrangements, packages, programs and other intellectual properties that the
Executive may acquire, obtain, develop or create in connection with and during
the Term, free and clear of any claims by the Executive (or anyone claiming
under the Executive) of any kind or character whatsoever (other than the
Executive’s right to receive payments hereunder).  The Executive shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.

 

19.           DEDUCTIONS AND WITHHOLDING. The Executive agrees that the Company
and/or its subsidiaries or affiliated companies shall withhold from any and all
compensation required to be paid to the Executive pursuant to this Agreement all
Federal, state, local and/or other taxes which the Company determines are
required to be withheld in accordance with applicable statutes and/or
regulations from time to time in effect.

 

20.           ENTIRE AGREEMENT; GOVERNING LAW; AMENDMENT; WAIVER. This Agreement
sets forth the entire understanding of the parties and supersedes all prior
agreements

 

12

--------------------------------------------------------------------------------


 

or understandings, whether written or oral, with respect to the subject matter
hereof, including any prior severance benefit agreement. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The validity, interpretation construction and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to the conflict of laws principals thereof, and any
applicable federal laws of the United States of America. No terms, conditions,
warranties, other than those contained herein, and no amendments or
modifications hereto shall be binding unless made in writing and signed by the
parties hereto. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Chief Executive Officer of the Company or such
employee of the Company as may be specifically designated by the Board of
Directors of the Company. No waiver by either party hereto at any time of any
breach by the other part hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

21.           RELEASE OF CLAIMS.  Notwithstanding anything to the contrary in
this Agreement, the Executive agrees, as a condition to receipt of the payments
and benefits provided for upon termination of employment, other than payment of
any Accrued Obligations, that he will execute and not revoke a release
agreement, in a form acceptable to the Company, releasing any and all claims
arising out of or relating to the Executive’s employment with the Company and
the termination thereof (other than enforcement of this Agreement and the
Executive’s rights under any of the Company’s incentive compensation and
employee benefit plans and programs to which he is entitled under this
Agreement).

 

22.           BINDING EFFECT. This Agreement shall extend to and be binding upon
and inure to the benefit of the parties hereto, their respective successors and
assigns; provided, however, that neither party shall have the right to assign,
transfer or convey this Agreement.

 

23.           TITLES. Titles of the headings herein are used solely for
convenience and shall not be used for interpretation or construing any work,
section clause, paragraph, or provision of this Agreement.

 

24.           COUNTERPARTS. This Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

25.           ENFORCEMENT. The provisions of this Agreement may be enforced by
all legal and equitable remedies available to the parties including specific
performance and injunction. Nothing herein shall be construed as prohibiting
either party from pursuing any other remedies available to it, including
recovery of damages.

 

26.           CONSTRUCTION. Each of the parties has agreed to the use of the
particular language of the provisions of this Agreement and all attached
exhibits, and any questions of

 

13

--------------------------------------------------------------------------------


 

doubtful interpretation shall not be resolved solely by any rule or
interpretation against the draftsman but rather in accordance with the fair
meaning thereof.

 

***** SIGNATURES BEGIN ON FOLLOWING PAGE *****

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

ATTEST:

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

Ira H. Raphaelson

 

 

 

 

 

10820 Tuckahoe Way, North Potomac, MD, 20878

 

 

15

--------------------------------------------------------------------------------